Citation Nr: 1302753	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-15 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left eye disorder.

2. Entitlement to service connection for a left arm disorder, to include as due to an undiagnosed illness.

3. Entitlement to service connection for a rash of the arms and back, to include as due to an undiagnosed illness.

4. Entitlement to an initial evaluation in excess of 10 percent for a service-connected lumbar spine disability.

5. Entitlement to an initial evaluation in excess of 10 percent prior to April 29, 2008 and 20 percent thereafter for a service-connected cervical spine disorder.


REPRESENTATION

Appellant represented by:	Alabama Dept. of Veterans Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel


INTRODUCTION

The Veteran served with the Army National Guard from September 1985 until September 2009, with periods of active duty from July 1986 to February 1987, September 1990 to July 1991, and from February 2003 to March 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA) that in pertinent part, granted service connection for low back and neck disabilities and assigned initial 10 percent ratings and denied service connection for left eye, left shoulder, and rash of the arms and back.

The Veteran was afforded a March 2011 RO hearing for his appeal. 

The Veteran also appealed the issues of service connection for posttraumatic stress disorder (PTSD), memory loss, and fatigue.  In April 2011, the RO granted service connection for PTSD, to include symptoms of memory loss and fatigue.  As this rating action results in a full grant of the benefit sought, these issues are no longer on appeal. 

Certain records from the claims file have been stored electronically as part of the Virtual VA paperless claims processing system.  This system uses, instead of paper, a highly secured electronic repository to store and review documents involved in the claims process.  Although the majority of records from this claims file are associated with the physical, or paper, claims file, because some of the documents were added to the electronic version of this file as part of the virtual claims file, any consideration of this appeal must consider both the paper and virtual claims files.  The RO and the Board has reviewed all electronic and paper records associated with this file.  See November 2012 Supplemental Statement of the Case.  

The issues of service connection for a left arm disorder and a rash of the arms and back both to include as due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current disability in his left eye for VA compensation purposes.  

2.  Resolving reasonable doubt in the Veteran's favor, his lumbar spine disability is manifested by limitation of flexion to 30 degrees when considering functional impairment from weakened movement.  

 3.  For the period prior to April 29, 2008, the Veteran's cervical spine disability is not manifested by limitation of flexion to 15 degrees, ankylosis, combined cervical  range of motion of 170 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

4.  For the period beginning April 29, 2008, the Veteran's cervical spine disability is manifested by limitation of flexion to 15 degrees with consideration of functional impairment with a subsequent finding of flexion to 35 degrees with consideration of functional impairment; ankylosis was not demonstrated at any time.  






CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for an initial disability rating of 40 percent, but no higher, for degenerative disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2012). 

3.  The criteria for an initial disability rating in excess of 10 percent prior to April 29, 2008 and 20 percent thereafter for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For the issues of higher initial ratings for neck and low back disabilities, the appeal arises from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the record indicates that the Veteran was provided with adequate VCAA notice in February 2005 and March 2006.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his service connection claims, including assignment of disability rating and effective dates.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The duty to notify has been met. 

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records and VA treatment records have been obtained, in addition to various written statements by the Veteran himself.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that his service connected disabilities have increased in severity since his most recent VA examination in August 2011.  

The Veteran was not afforded specific VA examinations for his left eye disability.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Here, there is no evidence of a current left eye disability.  VA eye clinic treatment records, dated in April 2011, show that Veteran has refractive errors of the eye and do not include any findings suggestive of a disorder related to the prior trauma sustained in service.  Refractive errors of the eye are not considered a disability for VA compensation purposes.  38 C.F.R. § 3.303(c).  As explained in greater detail below, a current left eye disability has not been demonstrated and an examination is not necessary for the claimed left eye disability.  McLendon, 20 Vet. App. 79; Locklear, 20 Vet. App. 410; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

The Veteran was afforded a March 2011 RO hearing.  The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the March 2011 hearing, the Decision Review Officer (DRO) identified the issues on appeal.  The Veteran provided testimony as to all treatment received for his claimed disabilities and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In light of his testimony, VA furnished an updated VA examination in August 2011 to further assist the Veteran in developing his claims.  The duties imposed by Bryant were thereby met.

The Board also finds that the record reflects substantial compliance with the instructions in the May 2012 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence includes an updated VA treatment records through September 2009 through September 2012, a May 2012 memorandum of all Virtual VA efolder records, and issuance of a November 2012 supplemental statement of case.  The Board is satisfied that there was substantial compliance with its remand orders.  Id.; See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

II.  Service connection for a left eye disability

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain chronic disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That a condition or injury occurred in service is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  Generally speaking, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As relevant, 38 C.F.R. § 3.303(c) automatically excludes certain disorders from service connection.  As pertinent, refractive error of the eye is not a "diseases or injuries" within the meaning of applicable legislation.

The Board's duty is to assess the credibility and competency of all material evidence to determine its probative weight.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Factual background and analysis

A service medical examination taken in April 1991, reflects that the Veteran's eyes, pupils, and ocular motility were examined and deemed to be normal.  In a June 1991 statement, the Veteran denied having any diseases or injuries while serving in Southwest Asia.  

In January 2003, the Veteran filed a service connection claim for a left eye disability.  He stated that he injured it in 1990 while serving in the first Gulf War.  

The Veteran was afforded a VA general medical examination in December 2005.  He denied any current problems with his eyes.  He had uncorrected vision of 20/25 bilaterally.  Clinical examination also showed his pupils to be equal, round, and reactive to light.  His extraocular muscles and fundi were normal.  The examiner did not diagnose any vision disorder.  

At the March 2011 RO hearing, the Veteran reported that he was playing sports and was hit in the eye by another participant's elbow.  He currently had blurry vision in his left eye.  

VA optometry records, dated in April 2011, show that the Veteran denied a history of eye disease.  He reported the 1990 eye injury.  Clinical examination showed presbyopia, astigmatism, and hyperopia.  The examiner ordered new glasses and recommended periodic diabetic retinopathy testing.   

The Veteran underwent another VA general medical examination in August 2011.  Clinical examination showed his pupils to be equal, round, and reactive to light and accommodation.  No further ocular complaints or findings were made. 

After careful review, the Board finds that a current left eye disability has not been demonstrated.  38 C.F.R. § 3.303(c).  The Veteran is competent to report about his left eye injury sustained during service, and the Board considers him generally credible in such reports.  Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  However, the question of whether the Veteran has a current left eye disorder, apart from general refractive error, is a complex medical question beyond the capabilities of lay observation, and the Veteran is not shown to be a medical professional or otherwise have specialized medical training or education.  Thus, his assertions are not competent evidence addressing the medical question of establishing a current left eye disability and have no probative value.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The competent medical evidence weighs against the claim.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  VA clinical examinations from December 2005 and August 2011 were negative for any current visual disability.  In addition, VA optometry records from April 2011 reflect that the examiner considered the Veteran's history of in-service trauma to his eye.  Nonetheless, findings from contemporaneous clinical examination were limited to refractive errors, which as explained above are not considered a disability for VA compensation purposes.  38 C.F.R. § 3.303(c).

For the above stated reasons, the preponderance of the evidence is against finding that the Veteran has current left eye disability.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for a left eye disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 

III.  Higher initial ratings

General laws and regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Both the service connected neck and low back disabilities are covered by The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula holds that for DCs 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode) the following rating criteria: 

100 percent rating: unfavorable ankylosis of the entire spine. 

50 percent rating: unfavorable ankylosis of the entire thoracolumbar spine. 

40 percent rating: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

30 percent rating: forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

20 percent rating: forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

10 percent rating: forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.

38 C.F.R. § 4.71a, General Rating Formula, DCs 5235 to 5243.

The General Rating Formula also include the following provisions:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 5235 Vertebral fracture or dislocation 5236 Sacroiliac injury and weakness 5237 Lumbosacral or cervical strain 5238 Spinal stenosis 5239 Spondylolisthesis or segmental instability 5240 Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative arthritis of the spine (see also diagnostic code 5003) 5243 Intervertebral disc syndrome

Additionally, the rating criteria for the evaluation of intervertebral disc syndrome (Diagnostic Code 5243) are as follows: 

60 percent rating: incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

40 percent rating: incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months. 

20 percent rating: incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months. 

10 percent rating: incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months. 

38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, DCs 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An evaluation could be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.  This latter manner of rating disability suggests that a rating higher than 60 percent might be awarded.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  In accordance, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation of motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

(i) Low back disability

In January 2005, the Veteran filed a claim for service connection for a back disability.  He described his in-service injury in an October 2005 statement where he jumped off of a truck and landed awkwardly on his back.  He had had back pain ever since the injury. 

The Veteran was afforded a December 2005 VA general medical examination.  He again described his in-service back injury.  He had flare-ups associated with strenuous activities.  Flare-ups resulted in complete functional impairment and necessitated that he lie down to rest.  Occasionally, the pain radiated to his left lower extremity.  During clinical examination, the examiner observed the Veteran's spine to have normal curvature and mild tenderness to palpation.  The Veteran had a normal gait.  He had full deep tendon reflexes, but 4/5 strength in both legs.  Straight leg raising was notable for pain at 70 degrees, right leg and 80 degrees, left leg.  Forward flexion was to 70 degrees and against resistance was to 30 degrees, both limited by pain.  Extension was to 30 degrees, against resistance to 20 degrees.  Lateral flexion and rotation bilaterally were to 30 degrees after considering functional impairment.  See 38 C.F.R. § 4.71a, Plate V.  The examiner diagnosed lumbosacral strain with severe decreased range of motion and function from resistance.  

In May 2006, the RO awarded service connection for a low back disability and assigned a 10 percent rating pursuant to Diagnostic Code (DC) 5237.  38 C.F.R. § 4.71a, DC 5237.  

VA reexamined the Veteran in October 2007.  He reported having progressive back pain since the in-service injury.  He denied any urinary or fecal incontinence.  However, he reported radiating pain to his right leg.  He had flare-ups precipitated by physical activity.  He demonstrated a normal posture and gait to the examiner.  Clinical examination was negative for any abnormal spinal curvature.  Neurological examination reflected normal sensory findings and full reflexes.  Forward flexion was to 70 degrees limited by pain and 60 degrees upon repetitive motion limited by pain.  The examiner found that resisted isometric movement was normal.  Lateral flexion right side was to 30 degrees and 20 degrees upon repetition.  Lateral flexion left side was to 20 degrees limited by pain with no additional loss upon repetition.  X-rays confirmed degenerative joint disease.  The examiner diagnosed continuing lumbosacral strain and degenerative joint disease.  

The Veteran had another VA spine examination in April 2008.  He again denied urinary or fecal symptoms.  He described having severe flare-ups of lumbar pain precipitated by overuse and turning and twisting too quickly.  Clinical examination showed the Veteran to have a stooped posture and poor propulsion for his gait.  He exhibited full strength and sensation in his lower extremities.  Ankylosis was not observed.  Forward flexion was to 70 degrees with pain throughout motion.  No reduction was observed during repetition.  Extension was to 15 degrees, limited by pain.  Lateral flexion right and left were to 25 degrees.  Repetitive motion was not possible due to muscle spasms and pain.  Lateral rotation was to 25 on the right and 15 degrees on the left.  Repetitive motion was not possible due to muscle spasms and pain.  

VA treatment records from May 2008 include complaints about low back pain.  He described having constant low back pain with flare-ups every one to two months.  The examiner noted a functional impairment of 50 percent or more during flare-ups.  

At the March 2011 hearing, the Veteran reported that he regularly sought VA treatment to control back pain.  His treatment included medication, back brace, and TENS unit.  He described difficulty moving his body.  He missed work on several occasions due to back pain.  

The Veteran had another VA general medical examination in August 2011.  He continued to have constant low back pain and occasional flare-ups.  Forward flexion was to 80 degrees and 75 degrees upon repetition.  Extension was to 15 degrees.  Right and left lateral flexions were to 20 degrees.  Right and left lateral rotations were to 30 degrees.  The examiner described functional impairment as less movement than normal, weakened movement, and excess fatigability.  He exhibited tenderness to palpation of the lumbar spine, but no muscle spasm was observed.  Muscle strength of lower extremities was normal bilaterally.  However, reflexes of both extremities were diminished at 1+.  Sensory examination and straight leg testing were both normal.  The examiner determined that radiculopathy or additional neurological abnormality was not present.  He also remarked that intervertebral disc syndrome was not found.  He diagnosed lumbar spine spondylosis.  

VA treatment records found in the Virtual VA efolder include a July 2012 lumbar spine X-ray.  It showed no significant interval changes from prior X-ray. They also include an August 2012 MRI study with the following findings: anterior annular bulging at L1-2 and L2-3 without complication; mild posterior desiccation at L3-4 and L4-5 with the annuli causing mild spinal stenosis and foraminal encroachments.  Posterior desiccation at L5-S1 without complication; and no focal herniated nucleus pulposus.   

The Veteran contends that his low back disability warrants an initial rating in excess of the currently assigned 10 percent rating.  As explained below, by resolving reasonable doubt in the Veteran's favor, he has met the criteria for an initial 40 percent rating, but no higher.  See Fenderson, 12 Vet. App. 119; DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.7, 4.40, 4.71a, DC 5237.

VA clinical findings from December 2005 show that the Veteran had a limitation of forward flexion to 30 degrees against resistance.  The December 2005 VA examiner also explicitly characterized the Veteran as having severe decreased motion and function against resistance.   Although his initial motion of forward flexion was to 70 degrees, the Board must consider functional impairment from pain, fatigability, weakened movement etc.  Hence for rating purposes, the measurement upon resistance applies as it represents functional impairment.  DeLuca, 8 Vet. App. 202.  

The 40 percent rating criteria under the General Rating Formula contemplate limitation of flexion to 30 degrees.  After considering functional impairment, the Veteran demonstrated a limitation of forward flexion meeting the 40 percent rating criteria at the December 2005 VA examination.  38 C.F.R. §§ 4.40, 4.71a, DC 5237.  Subsequent clinical findings suggest noticeably less functional impairment in movement.  See October 2007, April 2008, and August 2011 VA examination reports.  Nonetheless, they do not include any assessment of functional loss due to weakened movement against resistance.  Given that subsequent testing for weakened movement against resistance was not performed, it is not clear if the severe functional loss from weakened movement demonstrated in December 2005 actually improved.  The Board resolves reasonable doubt in favor of the Veteran to award an initial rating of 40 percent, but no higher.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.71a, DC 5237.
  
The Board has contemplated whether a rating in excess of 40 percent is warranted.
A rating in excess of 40 percent would require unfavorable ankylosis of the entire thoracolumbar spine.  The VA examination reports do not include any findings of ankylosis.  See December 2005, October 2007, April 2008, and August 2011 VA examination reports.  The Veteran does not assert that his spine is fixed in position.  Notably, the most recent findings from July 2012 X-ray suggest that the Veteran back disability has remained somewhat stable.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.71a, DC 5237.

A rating under incapacitating episodes, for IVDS, would not provide a higher disability rating.  The Veteran initially reported that during flare-ups he is totally incapacitated and needed to rest.  See December 2005 VA examination report.  However, the record does not show that he has ever had physician prescribed bedrest, and the August 2011 VA examiner commented that IVDS was not present.  38 C.F.R. § 4.71a, DC 5243.  For these reasons, a rating under incapacitating episodes, for IVDS is not for further consideration.  Id.

The weight of the evidence is against a finding that there are any neurologic manifestations of the low back disability.  At times, the Veteran has described radiating pain to his lower extremities.  See VA examination reports dated in December 2005 and October 2007.  However, neurological clinical findings have been negative overall, aside from slightly diminished reflexes and muscle strength.  See VA examination reports from December 2005, October 2007, April 2008, and August 2011.  Accordingly, the Board does not find a separate rating for neurological manifestations of the low back disability is warranted at this time.  

In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher disability ratings for his service connected low back disability than those presently assigned.

 (ii) Cervical spine disability

In January 2005, the Veteran filed a service connection claim for a neck disability, and he was afforded a VA general medical examination in December 2005.  He stated that he injured his neck after a fall.  He described having an achy cervical pain with flare ups caused by movement or lifting.  He was completely incapacitated during flare-ups and had to rest.  Clinical examination of the cervical spine showed forward flexion and extension to 45 degrees with no additional loss upon repetition or resistance.  The examiner stated left lateral rotation to 45/45 degrees with no additional loss upon repetition or resistance.  The regulations state that full lateral rotation is to 80 degrees.  38 C.F.R. § 4.71a Plate V.  It appears the examiner meant to state left lateral flexion to 45 degrees without additional functional impairment.  See id.  Meanwhile, right lateral flexion was to 40 degrees and to 30 degrees against resistance.  Left lateral rotation was to 70 degrees and to 60 degrees against resistance.  Right lateral rotation was to 65 degrees and to 60 degrees against resistance.  The examiner assessed cervical strain.  

The next VA examination took place in October 2007.  It showed normal findings for sensory and motor function of the upper extremities.  

In April 2008, the Veteran had another VA examination.  He described his neck injury.  He currently had 9/10 constant neck pain with occasional radiating symptoms.  It interfered with his occupational duties.  He also described associated headaches.  He reported flare-ups occurring every one to two months, although it is unclear whether these pertained to the low back or neck.  Clinical examination of the upper extremities showed normal motor function and sensation.  He exhibited diminished tricep and brachioradialis reflexes.  The examiner stated that ankylosis was not present.  Flexion was to 15 degrees with no additional functional impairment noted.  Extension was to 10 degrees and limited to 5 degrees upon repetition.  

VA reexamined the Veteran in August 2011.  The Veteran reported having 6/10 neck pain with 10/10 pain during flare-ups, which occurred at least once a month.   With consideration of functional impairment, forward flexion was to 35 degrees.  Extension was to 30 degrees.  Right and left lateral flexions were to 20 degrees.  Right and left lateral rotations were to 30 degrees.  The examiner listed the major functional impairment as pain.  He noted tenderness of the cervical spine, but did not find evidence of guarding or muscle spasm.  Neurological examination showed full strength of the upper extremities, but diminished reflexes.  Sensory examination was normal.  The examiner determined that radiculopathy or associated neurological abnormality was not evident.  The examiner noted that an August 2010 MRI was negative for degenerative findings.  The examiner diagnosed cervical spine strain.  




(a) Period prior to April 29, 2008

Prior to April 29, 2008, the Veteran is in receipt of a 10 percent initial disability rating for his neck disability pursuant to DC 5237.  38 C.F.R. § 4.71a, DC 5237.  The pertinent clinical findings from this period are limited to the December 2005 VA general medical examination.  At that time the Veteran demonstrated a full forward flexion of the cervical spine and his combined range of motion was greater than 170 degrees.  No findings of abnormal gait or spinal contour were made.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, flare-ups, and pain. DeLuca, 8 Vet. App. at 206 -07.  However, an increased rating for complaints about pain, flare-ups, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examination in December 2005, with regard to the neck, pain and weakness upon resistance were the major functional impacts.  His functional impairment due to pain, weakness, and flare-ups has been considered in assigning the 10 percent disability rating.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

In summary, the evidence does not show restricted motion meeting the criteria for a rating in excess of 10 percent.  The examiner did not make findings of any functional impairment that would result in approximation of a rating in excess of 10 percent.  DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  Overall, the record does not present a basis to award a rating in excess of 10 percent for service connected neck disability any time prior to April 29, 2008.  38 C.F.R. § 4.71a, DC 5237.  

(b) Period beginning April 29, 2008

Beginning April 29, 2008, the Veteran is in receipt of a 20 percent disability rating for his neck disability pursuant to DC 5237.  38 C.F.R. § 4.71a, DC 5237.  The award of an initial increased rating is based upon findings of cervical forward flexion to 15 degrees at the April 2008 VA examination.  

After careful consideration, the Board finds that the Veteran's neck disability most closely approximates the criteria for a 20 percent rating.  On its face, the clinical findings from the April 2008 VA examination include a limitation of forward flexion, which would approximate the next higher rating criteria of 30 percent.   38 C.F.R. § 4.71a, DC 5237.  However, subsequent clinical findings from August 2011 reflect that forward flexion was to 35 degrees.  Moreover, VA treatments records from April 2008 forward are not suggestive of any increased neck pain or ongoing treatment for neck pain.  See VA treatment records, dated from September 2009 through August 2012.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain. DeLuca, 8 Vet. App. at 206 -07.  However, an increased rating for complaints about 
pain, flare-ups, excess fatigability, decreased functional ability, etc. is not warranted.  As detailed, on examinations in April 2008 and August 2011, with regard to the neck, pain was the major functional impact.  Likewise, pain had an effect on functional impairment.  His functional impairment due to pain, weakness, and flare-ups has been considered in assigning the 20 percent disability rating.  While acknowledging the effects on his daily activities reflected in the VA examination reports of record, there is no basis for a higher rating based on additional functional loss due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups. 

For these reasons, the Board finds that the evidence weighs against assigning a rating in excess of 20 percent beginning April 29, 2008.  

(c)  Neurological manifestations

The Board has considered whether a separate rating for associated neurological manifestations is warranted at anytime during the pendency of the appeal.  38 C.F.R. § 4.71a, DC 5237, Note 1.  Although the Veteran has complained about a left arm disorder, neurological findings from April 2008 and August 2011 are negative for evidence of radiculopathy.  The August 2011 examiner specifically commented that cervical radiculopathy was not found.  For these reasons a separate rating for a neck disability on the basis of neurological manifestation is not warranted.  

In summary, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign higher disability ratings for his service connected neck disability than those presently assigned.

Extraschedular considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected neck and back disabilities are fully contemplated by the rating criteria.  The General Rating Formula contemplates restricted motion and functional impairment for both neck and back disabilities.  The Veteran's neck and back disabilities manifest by restricted motion and functional impairment due to pain and weakness upon resistance.  Overall, there is nothing exceptional about either disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for either claim for a higher initial rating.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

 Total disability based upon individual unemployability (TDIU)

A request for a TDIU whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this instance, the record shows that the Veteran is currently employed and has been so for most of the appeals period.  See VA treatment records, dated in March 2010 and September 2012.  Although his service connected back disability is productive of some interference with employment, it has not been demonstrated to wholly preclude employment.  See id.; December 2005, April 2008 and August 2011 VA examination reports (Veteran reports current employment).  The Board finds that TDIU is not for further consideration at this time.  


ORDER

Service connection for a left eye disability is denied.  

An initial rating of 40 percent, but no higher, for a service connected low back disability is granted.  

An initial rating in excess of 10 percent prior to April 28, 2008 and 20 percent thereafter for a service connected neck disability is denied.  


REMAND

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

The Veteran contends that his claimed skin rash and left arm disorder are a result of an undiagnosed illness.  He has qualifying service to be considered for compensation due to an undiagnosed illness under 38 C.F.R. § 3.317.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  The described symptoms for the claimed rash and left arm disorder fall under the above contemplated undiagnosed illness symptoms.  Id.; see March 2011 RO hearing. 

The Veteran was afforded a November 2010 VA Gulf War examination.  However, the examiner did not specifically address the Veteran's claimed skin rash and left arm disorder.  Notably, he characterized the Veteran's skin disorder as "chronic non-specific dermatitis."  The Board considers such a diagnosis to be vague and more information is needed to determine whether it is considered an undiagnosed illness.  The examiner also did not provide an opinion on the Veteran's complaints of fatigue and weakness in his left arm.  See March 2011 RO hearing.  The medical records are unclear as to whether these left arm symptoms have been diagnosed or are capable of medical explanation.  Another VA Gulf War undiagnosed illness examination is necessary as described below.  Barr, 21 Vet. App. at 311.  Ongoing VA treatment records should also be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records beginning in September 2012 or any other medical records identified by the Veteran.

2.  After associating any newly generated medical records with the claims folder or Virtual VA efolder, schedule a VA compensation examination to determine the nature and etiology of the Veteran's current rash and left arm disorder.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand and access to Virtual VA efolder, must be made available for review of his pertinent medical and other history. 

Based on review of the claims file and objective clinical evaluation, the examiner is asked to determine whether it is at least as likely as not (50 percent probability or greater) the Veteran's skin rash and/ or left arm symptoms are the result of an undiagnosed illness.   

If there is a current diagnosis for symptoms of either the skin or left arm, the examiner is then asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that either diagnosis is directly related to or dates back to the Veteran's military service, including his service in the Southwest Asia Theater of operations during the Persian Gulf War. 

In making these determinations, the examiner should consider the Veteran's lay statements alleging he developed a rash and left arm disorder shortly after his deployment to Southwest Asia.  

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service complaints as reported by the Veteran, as well as competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion). 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record. 

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


